JORGENSON, Judge,
dissenting.
I respectfully dissent. In my view, the trial court properly exercised its discretion when it adopted the report of the General Master and reduced to judgment the amount of the father’s arrearages. The General Master fashioned the support payments and a payment schedule after carefully considering all of the father’s obligations, including his duty to support other dependents. I would affirm. See Puglia v. Puglia, 600 So.2d 484, 486 (Fla. 3d DCA 1992) (“A trial court has discretion as to the manner in which the arrearage is to be repaid.”).